               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Tyrone Perry, #307793,                 )    C/A No.: 1:18-2349-BHH-SVH
                                        )
                   Plaintiff,           )
                                        )
       vs.                              )
                                        )
 Warden Willie Davis; Terre             )
 Marshall, Director of Health           )
 Services; Kennard Dubose,              )                ORDER
 Assistant Director of Health           )
 Services; Program Manager Kim          )
 Jones; Doctor Beverly Wood;            )
 Hospital Director James Stoney         )
 Drake; Unit Manager Captain            )
 Jacque Holsinger; and Andrew           )
 Hodge, Qualified Mental Health         )
 Professional,                          )
                                        )
                   Defendants.          )
                                        )

      Tyrone Perry (“Plaintiff”), proceeding pro se and in forma pauperis,

brought this action pursuant to 42 U.S.C. § 1983, alleging violations of his

constitutional rights. All pretrial proceedings in this case were referred to the

undersigned pursuant to the provisions of 28 U.S.C. § 636(b) and Local Civ.

Rule 73.02(B)(2)(d) (D.S.C.).

      This matter comes before the court on Plaintiff’s motion for subpoenas.

[ECF No. 67]. In his motion, Plaintiff requests ten subpoena forms. Id.

Plaintiff provides no information about whom he plans to subpoena or why

they may have relevant information. Id. To the extent Plaintiff seeks
documents, he has failed to provide information about the documents he

seeks or show that they are relevant to a claim or defense in this case.

      Additionally, Plaintiff has failed to show that he can pay the costs

associated with serving the subpoenas, the costs of witness fees, or the

copying costs of obtaining documents. There is no requirement under 28

U.S.C. § 1915 that the court pay costs incurred with regard to a subpoena.

See Badman v. Stark, 139 F.R.D. 601, 604 (M.D. Pa. 1991) (inmates

proceeding under 28 U.S.C. § 1915 are not entitled to have their discovery

costs underwritten or waived); see also Nance v. King, No. 88-7286, 1989 WL

126533, at *1 (4th Cir. Oct. 18, 1989) (unpublished opinion). Therefore,

because Plaintiff has not demonstrated the subpoenas are relevant to the

instant case or tendered the necessary fees for the subpoenas, his motion for

subpoenas [ECF No. 67] is denied at this time with leave to refile if and when

he has demonstrated the relevance of the requested subpoenas and tendered

the necessary witness fees, copy costs, and costs of service.

      IT IS SO ORDERED.



February 5, 2019                            Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        2
